Citation Nr: 1519387	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-37 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for postoperative residuals, fracture of the left os calcis.

2. Entitlement to service connection for a left shoulder condition.

3. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veterans Benefits Management System (VBMS) electronic system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The issues of service connection for a left shoulder condition and diabetes mellitus require further development, to include ensuring all service treatment records (STRs) have been obtained and providing VA examinations.  An additional VA examination is also required for the claim for a higher disability rating for the service-connected fracture of the left os calcis.

Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel Records Center (NPRC), or any other appropriate entity, a complete copy of the Veteran's service treatment records, to include any clinical records and separation examination report.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records, to include any archived records, from the Phoenix VA treatment facility, dated since February 1978.

3.  Ask the Veteran to identify the medical care provider that first diagnosed him as having diabetes mellitus.  Make arrangements to obtain all records that he adequately identifies.  

4.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his left shoulder.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current left shoulder disorders found to be present.

As to each identified left shoulder disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to the Veteran's in-service motorcycle accident in January 1977.  

In rendering this opinion, the examiner must accept as true that the Veteran injured his left shoulder during service in the January 1977 motorcycle accident.  He has reported that his left shoulder came out of place as a result of the accident and that it took two doctors and three corpsman to put it back in place.  After service on VA examination in October 1983, he reported that his left shoulder still came out of place.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to assess diabetes mellitus.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its clinical onset during active service or is related to any incident of his service.  

In rendering this opinion, the examiner should acknowledge and consider the following:

*  The Veteran's service treatment records.

*  The statement from the Veteran's sister who is a nurse, reporting that the Veteran was often thirsty during service and while on leave, suggesting early signs of diabetes mellitus.

*  The statement from a fellow soldier who said that the Veteran was thirsty and drank often during service; that his disposition would change when he became hungry; and that he calmed down after eating.

*  The statement from two of the Veteran's friends who said that the Veteran was always thirsty during service, would urinate often, and that he would become edgy and lose his temper when he was hungry.  

*  The post-service medical records showing that the Veteran had a non-healing stasis ulcer on his left foot from 1981 to 1983, to include the May 16, 1983 record showing that he also complained of being tired.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for appropriate VA examination(s) of his service-connected postoperative residuals, fracture of the left os calcis.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner(s).  The examination(s) should include any diagnostic testing or evaluation deemed necessary.

The examiner(s) should identify and describe in detail all manifestations and symptoms of the service-connected postoperative residuals, fracture of the left os calcis.  The examiner(s) should also describe any associated functional impairment.  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose.

In particular, the examiner(s) should identify any separate (a) left foot manifestations: (b) left ankle manifestations; (c) scars, and/or (d) residuals of venous insufficiency, post-phlebitic syndrome, and/or cellulitis.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims on appeal.  Consideration should be given to whether separate ratings are warranted for any manifestations of the Veteran's postoperative residuals, fracture of the left os calcis (i.e., left foot, left ankle, scars, venous, etc., if present).  See Esteban v. Brown, 6 Vet. App. 259 (1994).  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

